Citation Nr: 9910169	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-40 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

The propriety of the initial rating assigned for the service-
connected residuals of the bunionectomy of the right great 
toe, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from November 1973 to 
April 1976 and October 1977 to June 1995.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1995 decision of the RO, which, in 
part, granted service connection for residuals of a 
bunionectomy of the right great toe with a 10 percent rating, 
effective on July 1, 1995.  

In July 1998, the Board remanded is matter to the RO for 
further development.  

In February 1998, the veteran was scheduled for a hearing 
before a Member of the Board.  This was subsequently 
rescheduled for July 1998.  However, in June 1998, the 
veteran indicated that he no longer wanted a hearing.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran currently is not shown to have right great 
toe disability manifested metatarsalgia, hallux valgus, 
hallux rigidus, hammer toe, deformity of the tarsal or 
metatarsal bone or functional loss, weakened movement, 
incoordination or pain with use as the residual of the bunion 
ameliorated by surgery in service.  

3.  He is shown to have a slightly painful callus, but more 
than a moderate overall foot injury or resulting disablement 
is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of the 
bunionectomy of the right great toe have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5279, 5280, 5281, 5282, 5283, 5284, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in August 1994, the 
veteran was assessed with status post bunion removal of the 
medial and lateral aspects of the right foot.  On discharge 
examination in January 1995, the veteran was reported to have 
occasional pain due to the August 1994 bunionectomy.

On a VA examination of the feet in June 1995, the veteran was 
reported to have had surgery on a right foot bunion in 1994 
and was reported to have pain in his right great toe joint.  
He was noted to have had to wear a pad in his shoe.  An 
examination of the right foot revealed no deformity or 
swelling.  There was reported to be a scar over the dorsum of 
the right metatarsal phalangeal joint of the great toe and a 
callus over the medial aspect of the right first metatarsal 
phalangeal joint.  Heel and toe walking were reported to be 
normal.  The veteran was diagnosed with residuals of 
bunionectomy of the right foot.

On a VA examination of the feet in October 1998, the examiner 
reported that the claims folder had been reviewed.  The 
veteran reported that he had done well following his 
bunionectomy except for occasional pain in the right foot.  
He reported that the pain was usually sharp in the right 
great toe and extended to the sole of the foot.  He indicated 
that the pain started after walking or standing and would 
become severe after more than a half hour to one hour.  He 
reported that he was able to continue his work after a half 
hour to one hour of rest.  He indicated that the sharp pain 
would keep him awake at night.  He indicated that he sat down 
most of the time at his job as a driving instructor, but that 
he had difficulty walking.  He reported that he had flare-ups 
of pain in the right foot, once or twice a week for 15 
minutes to two hours, after a busy day.

An examination of the right foot revealed no swelling or 
discoloration.  There was reported to be a callus on the 
lateral aspect of the metatarsal phalangeal joint of the 
right great toe, measuring 2 x 11/2 cm.  This was slightly 
painful on manipulation.  The pain was reported to extend to 
the metatarsal phalangeal joint of the great toe.  The 
veteran was able to do dorsiflexion and plantar flexion of 
all toes, including the great toe, without pain.  In 
comparison with the toes on the left foot, range of motion 
was reported to be bilaterally equal and similar.  
Dorsiflexion was reported to be from 0 to 25 degrees, 
bilaterally, and plantar flexion was from 0 to 50 degrees, 
bilaterally.  There was reported to be no pain with these 
movements.  

The veteran's posture and gait were reported to be normal and 
he was able to walk on tiptoe and heel without difficulty.  
He was able to squat 10 times on his tiptoes without 
difficulty and without fatigability to limit his range of 
motion.  He was able to continue to walk with tiptoe and heel 
with no evidence of incoordination.  It was reported that 
there was no pain on movement of the great toe joints and 
range of motion of the toes after use remained unchanged.  
The examiner indicated that it was not feasible to evaluate 
range of motion of the toes after flare-ups.

The veteran was reported to have a scar over the anterior 
right metatarsal phalangeal joint measuring 6 x .3 cm. and a 
scar in the anterior medial malleolus of the right foot 
measuring 2 x .1 cm.  These scars were reported to be well-
healed with no adhesions to the underlying fascia or tendons 
or restriction of movement of the underlying tendons or 
ligaments.  There was reported to be no keloid formation, 
sensitivity to touch or pain.  

An x-ray study of the right foot revealed a questionable 
previous fracture with surgical changes of the right 5th 
metatarsal.  There was reported to be no evidence of recent 
trauma or bony lesion.  The veteran was diagnosed, in part, 
with residual bunionectomy of the right great toe that had 
healed well with normal range of motion of the toes before 
and after use.  There was reported to be no evidence of 
excess fatigability, loss of range of motion, weakened 
movement, incoordination or pain with use of the right toes 
and foot, before or after exercise.  The veteran was reported 
to have a callus over the right lateral metatarsal phalangeal 
joint of the great toe, which was painful and sensitive on 
manipulation.  The veteran was also diagnosed with 
asymptomatic scars of previous surgeries that had healed 
well.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected residuals of 
bunionectomy of the right great toe is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).

The regulations require that, in evaluating a given 
disability, that disability must be viewed in relation to its 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5279 
(1998), unilateral anterior metatarsalgia (Morton's disease) 
warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5280 
(1998), unilateral hallux valgus that is severe and 
equivalent to amputation of the great toe warrants a 10 
percent rating.  Unilateral hallux valgus that was operated 
on with resection of the metatarsal head warrants a 10 
percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5281 
(1998), severe unilateral hallux rigidus is to be rated as 
severe hallux valgus.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5282 
(1998), hammer toe of a single toe warrants a noncompensable 
rating.  Hammer toe of all toes, unilateral without claw foot 
warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5283 
(1998), a moderate malunion or nonunion of the tarsal or 
metatarsal bones warrants a 10 percent rating.  A moderately 
severe malunion or nonunion of the tarsal or metatarsal bones 
warrants a 20 percent rating.  A severe malunion or nonunion 
of the tarsal or metatarsal bones warrants a 30 percent 
rating.

Under 38 C.F.R. § 4.71a including Diagnostic Code 5284 
(1998), a moderate foot injury warrants a 10 percent rating.  
A moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent rating.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7803 
(1998), superficial scars that are poorly nourished with 
repeated ulceration warrant a 10 percent rating.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1998), superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.

Under 38 C.F.R. § 4.118 including Diagnostic Code 7805 
(1998), other scars are to be rated on the limitation of 
function of the part affected.

The veteran contends that he is entitled to a rating greater 
than 10 percent for service-connected residuals of 
bunionectomy of the right great toe.

On VA examination in June 1995, the veteran was reported to 
have a scar over the dorsum of the right metatarsal 
phalangeal joint of the great toe and a callus over the 
medial aspect of the right first metatarsal phalangeal joint.  
The veteran was diagnosed with residuals of bunionectomy of 
the right foot.

On VA examination in October 1998, the veteran reported that 
he had occasional sharp pain, after walking or standing, in 
the right great toe that extended to the sole of the right 
foot.  A callus in the lateral aspect of the metatarsal 
phalangeal joint of the right great toe was reported to be 
slightly painful on manipulation.  The veteran was reported 
to have dorsiflexion and plantar flexion of all toes without 
pain and range of motion of the toes of the left and right 
foot was reported to be equal and similar.  The veteran was 
diagnosed, in part, with residual bunionectomy of the right 
great toe that had healed well with normal range of motion of 
the toes before and after use.  There was reported to be no 
evidence excess fatigability, loss of range of motion, 
weakened movement, incoordination or pain with use of the 
right toes and foot, before or after exercise.  The veteran 
was reported to have a callus over the right lateral 
metatarsal phalangeal joint of the great toe, which was 
painful and sensitive on manipulation.  The veteran was also 
diagnosed with asymptomatic scars of previous surgeries that 
had healed well.  

The Board acknowledges the veteran's complaints of pain on 
his right great toe and right foot.  In fact, a callus on the 
right great toe was reported to be slightly painful on 
manipulation during examination.  The veteran has been 
assigned a 10 percent rating for bunionectomy residuals 
manifested by pain in the area of the right great toe 
pursuant to 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(1998).  

However, there has been no current demonstration that he is 
experiencing right great toe metatarsalgia, hallux valgus, 
hallux rigidus, hammer toe or deformity of the tarsal or 
metatarsal bone related to the service-connected bunionectomy 
residuals. Thus, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. § 4.71a including Diagnostic 
Codes 5279, 5280, 5281, 5282 or 5283 (1998).  

In addition, the veteran has been reported to have no loss of 
range of motion of the right great toe, weakened movement or 
incoordination or pain with use, before or after exercise.  
The veteran has submitted no medical evidence to support his 
assertions that he is experiencing increased disability 
related to the service-connected bunionectomy residuals 
during flare ups following activity.  Thus, the veteran's 
service-connected right toe disability does not approximate a 
foot injury that is moderate in nature and does not warrant a 
compensable rating pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5284 (1998).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  

Therefore, the Board finds that a rating higher than 10 
percent for the service-connected bunionectomy of the right 
great toe is not for application.  

The Board has also considered whether the veteran was 
entitled to "staged" ratings for his service-connected 
residuals of bunionectomy of the right great toe as 
prescribed by the Court in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  

In addition, the veteran's representative argues that the 
actions directed in the July 1998 Board remand were not 
complied with.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  The Court also held that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  

In response to the July 1998 remand, the RO sent the veteran 
a letter that requested him to provide the names of health 
care providers who had treated him for the claimed disability 
within 30 days.  The RO also informed the veteran that his 
failure to appear for his scheduled examination could result 
in adverse consequences pursuant to 38 C.F.R. § 3.655 (1998).  
Although the veteran appeared for his scheduled examination, 
he failed to respond to the requests for information.  
Because the RO attempted to obtain the records that had been 
requested in the remand and the veteran failed to assist in 
development of the record, no further duty to assist the 
veteran is required and the remand has been complied with.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); Stegall, 
supra.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  



ORDER

A rating in excess of 10 percent for the service-connected 
residuals of bunionectomy of the right great toe is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

